The petition was for writ of prohibition against plaintiff Cotton States Tire  Rubber Company, Thomas Lea, as judge of the municipal court of Birmingham, and J. E. Matlock, as constable of precinct 12 in Jefferson county.
The judgment sustaining demurrer to the petition was rendered on November 13, 1920, and the appeal taken and perfected on March 25, 1921 — more than 30 days after the final judgment was rendered. Code, § 4866; Wells Amusement Co. v. Eros,204 Ala. 239, 85 So. 692; Shackleford v. State, 204 Ala. 362,85 So. 786; City of Birmingham v. Sou. Bell Tel. Co., 203 Ala. 251,82 So. 519. The statute is mandatory. Lusk v. Capehart,129 Ala. 599, 30 So. 31; State ex rel. Crow v. Crook, Judge,123 Ala. 657, 27 So. 334; Ireland v. Brown, 6 Ala. App. 235,60 So. 559. The court is without jurisdiction to consider this appeal, nothing being presented for review. It follows that the appeal is dismissed.
Appeal dismissed.
ANDERSON, C. J., and McCLELLAN and SOMERVILLE, JJ., concur.